EXHIBIT 24.1 POWER OF ATTORNEY We, the undersigned Officers and Directors of UMH Properties, Inc., hereby severally constitute Eugene W. Landy and Samuel A. Landy, and each of them singly, our true and lawful attorneys, with full power to them and each of them to sign for us, and in our names in the capacities indicated below, any and all registration statements and amendments to registration statements filed with the Securities and Exchange Commission for the purpose of registering Shares of Common Stock of UMH Properties, Inc. to be issued pursuant to the UMH Properties, Inc. 2013 Stock Option and Stock Award Plan, hereby ratifying and confirming our signatures as they may be signed by our said attorneys to any and all said registration statements and amendments to registration statements. WITNESS our hands on the date set forth below. Signature Title Date /s/Eugene W. Landy Chairman of the Board and Director January 15, 2014 Eugene W. Landy /s/Samuel A. Landy President, Chief Executive Officer and Director (Principal January 15, 2014 Samuel A. Landy Executive Officer) /s/Anna T. Chew Vice President, Chief Financial Officer, Treasurer and Director January 15, 2014 Anna T. Chew (Principal Financial and Accounting Officer) /s/Michael P. Landy Executive Vice President and Director January 15, 2014 Michael P. Landy /s/Jeffrey A. Carus Director January 15, 2014 Jeffrey A. Carus /s/Matthew Hirsch Director January 15, 2014 Matthew Hirsch /s/ Stuart Levy Director January 15, 2014 Stuart Levy /s/James E. Mitchell Director January 15, 2014 James E. Mitchell /s/Richard H. Molke Director January 15, 2014 Richard H. Molke /s/Stephen B. Wolgin Director January 15, 2014 Stephen B. Wolgin 10
